DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a food tray” in claims 2 and 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Specification
The disclosure is objected to because of the following informalities: 
The applicant’s specification in Paragraph [0030] recites “a food tray 150 for storing food that can sustain the rodent 200 during its period of captivity. Bottom 114 may serve as a food tray 150, or it may be a separate standalone device (not shown) that is removably or fixedly attached to bottom 114 or one or both of opposing side walls 118”. The figures do not show “a food tray” which is a standalone device, and therefore it seems that the bottom 114 is being referenced as the food tray. In light of the specification and the figures, the bottom 114 does not constitute “a food tray”, rather it is a part of the structure of the enclosure. Food could be placed on the bottom 114, however the bottom 114 cannot be recited as a “tray”, since no separate structure of a “tray” is present thereof. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 9-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a food tray” in line 1. This renders the claim vague and indefinite, since it is unclear if the food is merely placed on the bottom 114 or if a standalone food tray is present (but not shown) on the bottom 114. Additionally, since there is no separate tray structure shown in the figures, the recitation of “a food tray” is further vague and indefinite. The bottom 114 does not constitute a tray structure and is rather a part of the structure of the enclosure. Claims 10 is rejected for similar reasons.
Claim 5 recites the phrase “a “F” shaped channel” in lines 1-2. This renders the claim vague and indefinite, since it is unclear what exact shape is being referenced by the recitation of a “F” shaped channel. The channel disclosed in Fig. 5 of the Applicant’s disclosure seems closer related to a channel shaped to look like the letter “C” or the letter “U” rotated 90 degrees to one side. Claims 9, 13, and 19 are rejected for similar reasons.
Claim 13 recites the phrase "the each of the opposing “F” shaped channels” in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner 
Claim 19 recites the phrase "the each of the pair of opposing side panels” in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the each of the pair of opposing side panels” to --each of the pair of opposing side panels--. 
Claims 10-17 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Baker (U.S. Pub. 20120117852).
In regard to claim 1, Baker discloses a rodent trap comprising: an enclosure (Figs. 1-2, where there is an enclosure 12); a lid removably attached to the enclosure (Figs. 1-2, where there is a lid 24 removably attached to the enclosure 12); a tunnel (Figs. 1-2, where there are tunnels 32/34); and a trap door mechanism positioned within said tunnel (Fig. 4 and Paragraph [0025], where there is a trap door mechanism 68 positioned within the tunnel 32). 
In regard to claim 3, Baker discloses the rodent trap of claim 1, wherein at least one of the enclosure and the lid are comprised of a transparent material (Paragraph [0024], where the window 37 of lid 24 is comprised of at least a transparent material).
In regard to claim 4, Baker discloses the rodent trap of claim 1, wherein the enclosure is formed by a bottom panel, opposing side panels, a front panel and a back panel (Figs. 2-3, where the enclosure 12 is formed by a bottom panel 22, opposing side panels 18/20, a front panel 16 and a back panel 14).
In regard to claim 6, Baker discloses the rodent trap of claim 4, wherein at least one of the lid, the opposing side panels, the front panel and the back panel further comprise at least one continuous opening therein to permit air to enter into the enclosure (Fig. 2, where there is at least one continuous opening in the opposing side panels 18/20 to permit air to enter into the enclosure 12).
In regard to claim 8, Baker discloses the rodent trap of claim 1, wherein at least one of the enclosure and the lid are comprised of a translucent material (Paragraph [0024], where the window 37 of lid 24 is comprised of at least a translucent material). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Pub. 20120117852) in view of Gabriel et al. (U.S. Pat. 6041741).
In regard to claim 2, Baker discloses the rodent trap of claim 1, and the enclosure includes food and water within it for feeding the trapped rodents (Baker, Paragraph [0024], where the enclosure includes food and water for feeding the trapped rodents until the rodents can be humanely set free). Baker does not disclose a food tray and a water basin, wherein the water basin is fixedly attached to the enclosure. Gabriel et al. disclose a food tray and a water basin, wherein the water basin is fixedly attached to the enclosure (Figs. 1-4, where there is a food tray 52 and a water basin 52’ fixedly attached to the enclosure). Baker and Gabriel et al. are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary . 
Claims 5, 9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Pub. 20120117852) in view of Paschen (U.S. Pat. 2787082).
In regard to claim 5
In regard to claim 9, Baker discloses a rodent trap comprising: an enclosure (Figs. 1-2, where there is an enclosure 12); a lid (Figs. 1-2, where there is a lid 24); a tunnel (Figs. 1-2, where there are tunnels 32/34); and a trap door mechanism (Fig. 4 and Paragraph [0025], where there is a trap door mechanism 68 positioned within the tunnel 32). Baker does not disclose having a pair of opposing "F" shaped channels; the lid removably positioned in the pair of opposing "F" shaped channels. Paschen discloses having a pair of opposing "F" shaped channels; the lid removably positioned in the pair of opposing "F" shaped channels (Claim 3 and Figs. 1-2 and 6, where the opposing side panels comprise a pair of opposing "F" shaped channels and where the lid 2 is removably positioned in the pair of opposing "F" shaped channels). Baker and Paschen are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Baker such that having a pair of opposing "F" shaped channels; the lid removably positioned in the pair of opposing "F" shaped channels in view of Paschen. The motivation would have been to quickly allow the user to slidably open and close the lid to remove rodents from inside the enclosure and reset the trap.
In regard to claim 11, Baker as modified by Paschen discloses the rodent trap of claim 9, wherein at least one of the enclosure and the lid are comprised of a transparent material (Baker, Paragraph [0024], where the window 37 of lid 24 is comprised of at least a transparent material).
In regard to claim 12, Baker as modified by Paschen discloses the rodent trap of claim 9, wherein the enclosure is formed by a bottom panel, opposing side panels, a front panel 
In regard to claim 13, Baker as modified by Paschen discloses the rodent trap of claim 12, wherein the each of the opposing "F" shaped channels are positioned on one of said opposing side panels (Paschen, Claim 3 and Figs. 1-2 and 6, where each of the opposing "F" shaped channels are positioned on one of said opposing side panels).
In regard to claim 14, Baker as modified by Paschen discloses the rodent trap of claim 12, wherein at least one of the lid, the opposing side panels, the front panel and the back panel further comprise at least one continuous opening therein to permit air to enter into the enclosure (Baker, Fig. 2, where there is at least one continuous opening in the opposing side panels 18/20 to permit air to enter into the enclosure 12).
In regard to claim 16, Baker as modified by Paschen discloses the rodent trap of claim 9, wherein at least one of the enclosure and the lid are comprised of a translucent material (Baker, Paragraph [0024], where the window 37 of lid 24 is comprised of at least a translucent material).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Pub. 20120117852) in view of Ha (U.S. Pat. 4829700).
In regard to claim 7, Baker discloses the rodent trap of claim 1. Baker does not disclose the trap door mechanism further comprises a repositionable door and a spring. Ha discloses the trap door mechanism further comprises a repositionable door and a spring (Figs. 1-2, where the trap door mechanism is a repositionable door 26 and a spring 30). Baker and Ha are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Pub. 20120117852) in view of Paschen (U.S. Pat. 2787082) as applied to claim 9, and further in view of Gabriel et al. (U.S. Pat. 6041741).
In regard to claim 10, Baker as modified by Paschen discloses the rodent trap of claim 9, and the enclosure includes food and water within it for feeding the trapped rodents (Baker, Paragraph [0024], where the enclosure includes food and water for feeding the trapped rodents until the rodents can be humanely set free). Baker as modified by Paschen does not disclose a food tray and a water basin, wherein the water basin is fixedly attached to the enclosure. Gabriel et al. disclose a food tray and a water basin, wherein the water basin is fixedly attached to the enclosure (Figs. 1-4, where there is a food tray 52 and a water basin 52’ fixedly attached to the enclosure). Baker and Gabriel et al. are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Baker as modified by Paschen such that a food tray and a water basin, wherein the water basin is fixedly attached to the enclosure in view of Gabriel et al. The motivation would have been to provide enough nutrition for the rodents to survive for an extended period of time in the enclosure, until the rodents are released by the user (Baker, Paragraph [0024], .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Pub. 20120117852) in view of Paschen (U.S. Pat. 2787082) as applied to claim 9, and further in view of Ha (U.S. Pat. 4829700).
In regard to claim 15, Baker as modified by Paschen discloses the rodent trap of claim 9. Baker as modified by Paschen does not disclose the trap door mechanism further comprises a repositionable door and a spring. Ha discloses the trap door mechanism further comprises a repositionable door and a spring (Figs. 1-2, where the trap door mechanism is a repositionable door 26 and a spring 30). Baker and Ha are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Baker as modified by Paschen such that the trap door mechanism further comprises a repositionable door and a spring in view of Ha. The motivation would have been to bias the trap door toward the closed position via a spring, in order to prevent the rodent from exiting the enclosure once it was inside the trap.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Pub. 20120117852) in view of Paschen (U.S. Pat. 2787082) as applied to claim 9, and further in view of Marks et al. (U.S. Pub. 20170367319).
In regard to claim 17, Baker as modified by Paschen discloses the rodent trap of claim 9. Baker as modified by Paschen does not disclose the lid further comprises a handle. Marks et al. disclose the lid further comprises a handle (Fig. 1, where there is a handle 90 on the top lid of the enclosure). Baker and Marks et al. are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Baker as modified by Paschen such that the lid further comprises a handle in view of Marks et al. The motivation would have been to facilitate easy transportation of the device by using the handle to carry the device to a desired location.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Pub. 20120117852) in view of Gabriel et al. (U.S. Pat. 6041741).
In regard to claim 18, Baker discloses a rodent trap comprising: an enclosure formed by a front panel, a back panel, a bottom and a pair of opposing side panels (Figs. 2-3, where the enclosure 12 is formed by a bottom panel 22, opposing side panels 14/16, a front panel 18 and a back panel 20); a lid removably attached to the enclosure (Figs. 1-2, where there is a lid 24 removably attached to the enclosure 12); a tunnel (Figs. 1-2, where there are tunnels 32/34); a trap door mechanism (Fig. 4 and Paragraph [0025], where there is a trap door mechanism 68 positioned within the tunnel 32); the enclosure includes food and water within it for feeding the trapped rodents (Paragraph [0024], where the enclosure includes food and water for feeding the trapped rodents until the rodents can be humanely set free). Baker does not disclose a water basin. Gabriel et al. disclose a water basin (Figs. 1-4, where there is a food tray 52 and a water basin 52’ fixedly attached to the enclosure). 
In regard to claim 20, Baker as modified by Gabriel et al. discloses the rodent trap of claim 18, wherein the front panel has continuous opening formed therein for receipt of the tunnel (Baker, Fig. 2, where the front panel 18 has a continuous opening 28 formed therein for receipt of the tunnel 32), and further wherein at least one of the enclosure and the lid are comprised of a transparent or translucent material (Baker, Paragraph [0024], where the window 37 of lid 24 is comprised of at least a translucent material).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Pub. 20120117852) in view of Gabriel et al. (U.S. Pat. 6041741) as applied to claim 18, and further in view of Paschen (U.S. Pat. 2787082).
In regard to claim 19, Baker as modified by Gabriel et al. discloses the rodent trap of claim 18. Baker as modified by Gabriel et al. does not disclose each of the pair of opposing side panels and the front panel further comprise a "F" shaped channel, and further wherein each of the "F" shaped channels are in fluid communication with one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of animal enclosure devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647